Citation Nr: 1402324	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-45 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1975 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO.  

The Veteran testified at a hearing from the RO via videoconference technology before the Undersigned Veterans Law Judge in March 2012.  A copy of the transcript is associated with the claims file.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic files reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  



FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during his period of active service.  

2.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during his period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral sensorineural hearing loss is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken hereinbelow, a discussion of whether VA has met its duties of notification and assistance is not required at this time. 

The Veteran asserts that his current bilateral hearing loss and tinnitus are due to his exposure to loud and harmful noise during his period of active service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The June 2009 VA examination report establishes that the Veteran has a current hearing loss disability.  38 C.F.R. § 3.385.  The Veteran also reported having ringing in his ears.  As the symptoms of tinnitus are capable of lay observation, the current disability requirement has been met.  See Charles v. Principi, 16 Vet. App. 370 (2002) (lay persons competent to testify about ringing in ears in service).  

A review of the service personnel records show that his military occupation specialties included that as an equipment repairman and power plant operator.  The Veteran testified in March 2012 that he was exposed to loud noise in the form of gun fire, explosions, and engine noise.  

Given this factual background, his assertions of exposure to significant noise is found to be consistent with the circumstances of his service.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  

The record contains conflicting evidence pertaining to the relationship between the Veteran's hearing loss and tinnitus and his period of active service.  

The Veteran's service treatment records showed that the Veteran had normal hearing upon enlistment and separation.  During service, in May 1978, the Veteran was diagnosed with Bell's Palsy and complained of right ear pain.  It was also noted that he had fluid behind the tympanic membrane, bilaterally.  

The Veteran was afforded a VA examination in June 2009 for Bell's Palsy.  Significantly, on examination, the Veteran reported having tinnitus and decreased right hearing since experiencing Bell's Palsy in May 1978.    

The Veteran was afforded a VA audiology examination in June 2009 and reported having difficulty hearing and constant bilateral tinnitus.  The examiner rendered a diagnosis of bilateral sensorineural hearing loss and constant bilateral tinnitus.  

In regard to tinnitus, the VA examiner opined that the Veteran's tinnitus was likely caused by or the result of inner ear hair cell damage caused by his proximity to loud gunfire.  The examiner further reported that the tinnitus was likely due to the same etiology or causative factor as the hearing loss.  

The examiner additionally opined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by noise exposure from firing weapons and acoustic trauma during service.  The examiner reasoned that he had normal hearing on separation.  

In March 2012, the Veteran testified that he was exposed to excessive noise exposure working with artillery and with mechanical vehicles during service.  He also reported on his January 2009 claim that his decreased hearing and tinnitus began in service.  The Veteran is competent to report as to the symptoms he experiences, such as hearing difficulty and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

To the extent that the Veteran now asserts having hearing problems and tinnitus that began in service, the Board finds his lay statements to be credible and sufficient to provide a basis for linking the onset of the claimed conditions to service.

While the opinion of the June 2009 VA examiner weighs against the claim, the Board first finds the opinion to be of limited probative value to the extent that the it appears on its fact to be internally inconsistent.  In addition, the examiner did not fully assess the Veteran's assertions in regard to decreased hearing and tinnitus during service or his history of working at the Post Office around "multiple tools" and in factory setting after service and wearing hearing protection in that employment.  

To the extent that the examiner found normal hearing in service based on testing at separation, the Board notes that the recorded findings do not serve to rule out the presence of a hearing loss in the higher frequencies that would be consistent with the exposure to elevated noise levels.    

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing loss disability and tinnitus as likely as not are due to a pattern of excessive or harmful noise exposure that began with his duties during service.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  Gilbert, 1 Vet. App. at 53.



ORDER

Service connection for a bilateral sensorineural hearing loss disability is granted.

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


